Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are allowable over the prior art of record for their specific recitations of elements involved in a method, non-transitory machine-readable medium, and data processing system for multimodal motion planning for an autonomous vehicle, respectively, among other limitations: “assigning a specific driving scenario to each of the plurality of route sub-segments based on the received driving environment data, wherein each specific driving scenario is included in a set of driving scenarios, the set of driving scenarios including a parking lot scenario and an unmapped scenario.”
The closest prior art is Janssen (Pub. No.: DE 10 2013 217 871) which teaches adjusting the behavior of an autonomous vehicle based on a type of road on which the vehicle is travelling, but fails to teach the above features. Iagnemma et al. (Pub. No.: US 2018/0004206 A1) teaches using a first motion planning process to enable navigation in parking lots and a second motion planning process to enable navigation on fast-moving freeways, but fails to teach the above features. Prasser et al. (Pub. No.: US 2019/0301873 A1) teaches techniques for estimating and generating a map for unmapped areas being travelled by a vehicle, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662